239 S.E.2d 734 (1977)
STATE of West Virginia
v.
Richard POSTELWAIT, John Postelwait, and Jerald (Jug) Gum.
No. 13741.
Supreme Court of Appeals of West Virginia.
December 20, 1977.
William C. Garrett, Garrett, Whittier & Garrett, Webster Springs, for plaintiffs in error.
Chauncey H. Browning, Jr., Atty. Gen., Richard E. Hardison, Deputy Atty. Gen., James B. Hoover, Asst. Atty. Gen., Charleston, for defendant in error.
PER CURIAM:
On May 26, 1975, defendants were convicted in the Circuit Court of Webster County of unlawfully conspiring to inflict injury upon Lemon Cogar, in violation of W.Va. Code 61-6-7, the Red Men's Act.
On December 16, 1975, this Court, in the case of Pinkerton v. Farr, W.Va., 220 S.E.2d 682 (1975), declared the Red Men's Act unconstitutional.
The principal question raised on this appeal is whether Pinkerton v. Farr should be applied retroactively.
In Adkins v. Leverette, W.Va., 239 S.E.2d 496 (1977), this Court, in holding the decision in Conner v. Griffith, W.Va., 238 S.E.2d 529 (1977), retroactive, recognized the retroactivity principle set forth in Hankerson v. North Carolina, 432 U.S. 233, 97 S.Ct. 2339, 53 L.Ed.2d 306 (1977), that principle being that where the purpose of a new constitutional doctrine is to overcome an aspect of the criminal trial that substantially impairs its truth-finding function, neither good faith reliance on the old law nor severe impact on administrative justice will preclude retroactive application.
We declared the Red Men's Act unconstitutional in Pinkerton v. Farr because it destroyed the presumption of innocence of the accused, because it infringed upon the accused's right against self-incrimination, and because it failed to require proof beyond a reasonable doubt as the basis for conviction. The presumption of innocence and the requirement of proof beyond a reasonable doubt are fundamental to the integrity of the trial's fact-finding function. Since our reasons for declaring the Red Men's Act unconstitutional go to the Act's impact on the criminal trial's fact-finding *735 function, we hold that Pinkerton v. Farr is deemed fully retroactive.
Judgment reversed; verdict set aside; remanded with directions to enter judgment of acquittal.